     Case 2:21-bk-12663-ER          Doc 44 Filed 05/19/21 Entered 05/19/21 17:33:16                    Desc
                                     Main Document    Page 1 of 4



 1     CAIRNCROSS & HEMPELMANN, P.S.
       ADITI N. PARANJPYE (State Bar No. 302117)
 2     524 Second Avenue, Suite 500
       Seattle, WA 98104
 3
       Telephone: 206-587-0700
 4     Facsimile: 206-587-2308
       Email: aparanjpye@cairncross.com
 5     Attorneys for One Light Media Capital, LLC
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                     LOS ANGELES DIVISION
10

11   In re:                                            Lead Case No. 2:21-bk-12663-ER
12
     HOPLITE, INC.,                                    Chapter 11
13
                      Debtor.                          (Jointly Administered with:
14                                                     Case No. 2:21-bk-12546-ER)
15

16
     In re:                                            ONE LIGHT MEDIA CAPITAL LLC’S
17                                                     RESPONSE TO XXIII CAPITAL
     HOPLITE ENTERTAINMENT, INC.,                      LIMITED’S MOTION FOR AN ORDER (I)
18                                                     CONVERTING THIS CHAPTER 11 CASE
                    Debtor and Debtor-in Possession.   TO A CASE UNDER CHAPTER 7 OF THE
19                                                     BANKRUPTCY CODE, OR, IN THE
20                                                     ALTERNATIVE, (II) APPOINTING A
                                                       CHAPTER 11 TRUSTEE
21
              One Light Media Capital, LLC (“One Light”), by and through undersigned counsel,
22
     Cairncross & Hempelmann, P.S., files this response to XXIII Capital Limited’s Motion for an
23

24   Order (I) Converting this Chapter 11 Case to a Case Under Chapter 7 of the Bankruptcy Code, or,

25   in the Alternative, (II) Appointing a Chapter 11 Trustee, ECF No. 39, (the “Motion”). The

26   response is based on the Declaration of Gary Danklefsen (the “Danklefsen Decl.”).

      ONE LIGHT MEDIA CAPITAL LLC’S RESPONSE TO XXIII                CAIRNCROSS & HEMPELMANN, P.S.
      CAPITAL LIMITED’S MOTION FOR AN ORDER (I) CONVERTING           ATTORNEYS AT LAW
      THIS CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7 OF THE          524 Second Avenue, Suite 500
                                                                     Seattle, Washington 98104-2323
      BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II)
                                                                     office 206 587 0700 fax 206 587 2308
      APPOINTING A CHAPTER 11 TRUSTEE - 1
     {04204300.DOCX;3 }
     Case 2:21-bk-12663-ER               Doc 44 Filed 05/19/21 Entered 05/19/21 17:33:16                                Desc
                                          Main Document    Page 2 of 4



 1            One Light and its principal, Gary Danklefsen 1, are creditors of the Debtors, and since

 2   2017 have provided numerous financing and programming opportunities for the Debtor to
 3
     expand its business model of producing successful reality television shows. The Debtor
 4
     currently has interest in several television productions that are in various states of production (the
 5
     “TV Library”). The Debtor has estimated the value of the TV Library to be $38.5 million. See
 6
     Docket No. 17 at 2. Based on Mr. Danklefsen’s experience, the value of the new and post-
 7

 8   production content could exceed $15 million. Danklefsen Decl., at ⁋ 3.

 9            Section 1112(b)(1) provides that if the Court finds “cause” as defined under Section
10   1112(b)(4), the Court must order one of three things: conversion to Chapter 7, dismissal,
11
     appointment of a trustee or examiner as contemplated under Section 1104(a). Section 1112(b)(1)
12
     establishes a two-step process, the first is a determination of whether “cause” exists, and the
13
     second is a balancing test based on the best interest of creditors and the estate. In re AVI, Inc.,
14

15   389 B.R. 721, 729 (B.A.P. 9th Cir. 2008) (citing In re Nelson, 343 B.R. 671, 675 (B.A.P. 9th Cir.

16   2006))

17            One Light recognizes the seriousness of the allegations against Mr. Smith, and shares
18   those parties’ concerns that in light of those allegations, Mr. Smith’s continued role is not in the
19
     best interest of creditors. 2 However, if the Court does find that “cause” exists pursuant to
20
     Section 1112(b)(1), One Light requests that the Court order the appointment of a trustee under
21
     Section 1104(a) rather than conversion to Chapter 7 for multiple reasons.
22

23

24   1
       Gary Danklefsen was a board member of Debtor Hoplite Entertainment, until he resigned his position in March
     2021, prior to the board authorizing this Chapter 11 filing. In addition based on One Light’s role with Hoplite, it is
25   entitled to profits upon the sale of assets held by Hoplite, including assets included in the TV Library.
     2
       One Light and Mr. Danklefsen reserves their rights to address any and all allegations against them at the
26   appropriate juncture. For purposes of this Motion, the parties will focus on allegations against the Debtor and its
     principal that provide the basis for the Motion.
         ONE LIGHT MEDIA CAPITAL LLC’S RESPONSE TO XXIII                              CAIRNCROSS & HEMPELMANN, P.S.
         CAPITAL LIMITED’S MOTION FOR AN ORDER (I) CONVERTING                         ATTORNEYS AT LAW
         THIS CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7 OF THE                        524 Second Avenue, Suite 500
                                                                                      Seattle, Washington 98104-2323
         BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II)
                                                                                      office 206 587 0700 fax 206 587 2308
         APPOINTING A CHAPTER 11 TRUSTEE - 2
     {04204300.DOCX;3 }
     Case 2:21-bk-12663-ER              Doc 44 Filed 05/19/21 Entered 05/19/21 17:33:16                             Desc
                                         Main Document    Page 3 of 4



 1            First, much like Section 1112(b)(1), Section 1104(a) focuses on “the interests of

 2   creditors” in determining whether to appoint a Chapter 11 Trustee. Here, One Light believes that
 3
     the Library has significant value that will be realized best by a Chapter 11 Trustee who can bring
 4
     expertise in assets similar to the Library Assets and take steps to preserve and thoroughly market
 5
     the Library Assets in a manner that will maximize value for the benefit of all creditors.
 6
     Danklefsen Decl. at ⁋4. 3 A quick, immediate liquidation by a Chapter 7 Trustee would only
 7

 8   serve the interests of a few creditors and risk the sale of the Library Assets for far less than its

 9   potential value. Id. Meanwhile, a Chapter 11 Trustee would ease XXIII and other creditor
10   concerns about Mr. Smith’s continued involvement with the Debtor (or the involvement of other
11
     insiders) while continuing a process to market and sell the Library Assets in a manner that will
12
     provide the maximum potential recovery to creditors and potentially equity holders like One
13
     Light who have invested millions into the Debtor.
14

15            Second, based on its experience with the Library Assets and with the industry at large,

16   One Light believes that if an experienced, independent Chapter 11 Trustee is appointed, that

17   multiple lenders would be willing to engage in discussions to provide Debtor-in-Possession
18
     financing given the potential value of the Library Assets. See Danklefsen Decl. at ⁋5. That
19
     financing would obviate XXIII Capital’s concern (as well as concerns shared by other creditors)
20
     that the estate has no active business operations or funds to run a Chapter 11 sales process. It
21
     would be in the best interest of all creditors to appoint an experienced Chapter 11 Trustee and
22

23

24

25   3
      One Light has reviewed the Request for Continuance filed by the Unsecured Creditors’ Committee [Docket No.
     43]. The Committee advocates for the appointment of a CRO to facilitate the marketing and sale of the TV Library.
26   One Light is open to the Committee’s efforts and hereby reserves its rights herein to support the appointment of a
     CRO based on facts presented at the hearing.
         ONE LIGHT MEDIA CAPITAL LLC’S RESPONSE TO XXIII                          CAIRNCROSS & HEMPELMANN, P.S.
         CAPITAL LIMITED’S MOTION FOR AN ORDER (I) CONVERTING                     ATTORNEYS AT LAW
         THIS CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7 OF THE                    524 Second Avenue, Suite 500
                                                                                  Seattle, Washington 98104-2323
         BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II)
                                                                                  office 206 587 0700 fax 206 587 2308
         APPOINTING A CHAPTER 11 TRUSTEE - 3
     {04204300.DOCX;3 }
     Case 2:21-bk-12663-ER         Doc 44 Filed 05/19/21 Entered 05/19/21 17:33:16                       Desc
                                    Main Document    Page 4 of 4



 1   allow them to investigate the possibility of DIP financing before electing the remedy of a hurried

 2   liquidation that is unlikely to maximize value.
 3

 4
             DATED this 19th day of May, 2021.
 5
                                               CAIRNCROSS & HEMPELMANN, P.S.
 6

 7
                                               /s/ Aditi N. Paranjpye
 8                                             Aditi N. Paranjpye, CA State Bar No. 302117
 9                                             E-mail: aparanjpye@cairncross.com
                                               524 Second Avenue, Suite 500
10                                             Seattle, WA 98104-2323
                                               Telephone: (206) 587-0700
11                                             Facsimile: (206) 587-2308
                                               Attorneys for One Light Media Capital, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ONE LIGHT MEDIA CAPITAL LLC’S RESPONSE TO XXIII                  CAIRNCROSS & HEMPELMANN, P.S.
      CAPITAL LIMITED’S MOTION FOR AN ORDER (I) CONVERTING             ATTORNEYS AT LAW
      THIS CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7 OF THE            524 Second Avenue, Suite 500
                                                                       Seattle, Washington 98104-2323
      BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II)
                                                                       office 206 587 0700 fax 206 587 2308
      APPOINTING A CHAPTER 11 TRUSTEE - 4
     {04204300.DOCX;3 }
